Citation Nr: 9914087	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for a spinal disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant had periods of active duty for training, 
including in July 1990 and from February 1992 to June 1992.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota. 

In August 1996, the appellant's claim was remanded by the 
Board for further development, including a VA examination.  
The appellant failed to report to the scheduled VA 
examination.  Consequently, his claim will be decided on the 
evidence currently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.
 
2.  The appellant has not demonstrated a current spinal 
disability related to service.


CONCLUSION OF LAW

A spinal disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 101, 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The appellant seeks service connection for a spinal 
disability.  He maintains that he injured his back on three 
occasions between February and June 1992, while on active 
duty for training in Panama.  He asserts that he now has 
frequent spinal pain due to those injuries.

The appellant's service medical records reveal that his neck 
was wrenched in a bumpy truck ride in July 1990.  The 
appellant complained of temporary numbness in his left arm.  
The diagnosis was cervical sprain.

The appellant's 1992 service medical records first reveal 
complaints of back pain in March 1992.  The appellant 
reported that he was loading equipment and he hurt his neck 
and upper back.  The assessment was acute cervical/thoracic 
sprain.  April 1992 records indicate complaints of back pain 
and spasms.  In May 1992 the appellant reported that he had 
chronic back pain from his neck down to his lower back.  He 
attributed the pain to an eight foot fall he experienced in 
February 1992.  May 1992 service medical records indicate 
that the appellant's T-9 vertebra was misaligned.  He also 
complained of waking up nightly due to bilateral arm 
numbness.  The assessment included ulnar radiculopathy and 
back pain - chronic strain/pain.  Other service medical 
records in May 1992 indicate assessments of strained back and 
chronic back pain.  The appellant was given physical therapy.  
Physical therapy was discontinued in June 1992, as it was not 
thought to be helping the appellant.  The appellant continued 
to seek treatment for his back in June 1992.  The assessment 
continued to be back pain or back strain.

A triphasic bone scan in August 1992 revealed no evidence of 
a stress related injury within the cervical, thoracic or 
lumbar spines.  An August 1992 MRI revealed a bulging disc 
consistent with L4-5 herniated nucleus pulposus.  The L3-4 
and L5-S1 levels also demonstrated mild bulging.

VA electromyograph (EMG) report in August 1992 revealed no 
definite abnormality.  Borderline readings were attributed to 
previous carpal tunnel releases performed in 1982.

A December 1992 VA record indicates that an extensive work up 
of the appellant revealed no neurologic deficit or nerve root 
impingement.

A January 1993 memorandum indicates that the appellant 
incurred an injury (the claimed February 1992 back injury) in 
the line of duty.
  
VA records in March 1993 indicate that x-rays of the 
appellant's lumbar, and sacral spines were within normal 
limits.  The impression was chronic cervical, thoracic, 
lumbar and sacral spine pain.

On VA examination in April 1993 the appellant reported pain 
throughout the entire spine.  He reported that his low back 
pain was constant.  The pain was light to moderate and 
varying with prolonged sitting and walking.  He complained of 
pain and crepitation in the center of his back with certain 
motions, sometimes causing incapacitating muscle spasms.  He 
reported grinding in the mid back at times.  The appellant 
also stated that his neck had a certain amount of grinding 
and became sore with use.  Objectively, the appellant stood 
rather stiffly.  Palpation of the back revealed tenderness of 
the trapezius muscle groups.  The levator scapulae triggers 
were both positive, with the left being greater.  He had some 
costovertebral angle tenderness at the upper lumbar area.  He 
was also mildly tender in the lower area presacrally.  
Percussion of the spinous processes from T3 through L5 was 
positive for pain of varying degrees, primarily sharp in the 
thoracic area.  Range of motion of the spine was with pain, 
and was less than full.  The appellant winced towards the end 
of the ranges of motion.  No neurological involvement was 
found.  X-rays of the thoracic spine were normal.  The 
diagnosis was severe post traumatic back pain of the 
cervical, thoracic and lumbar areas.

The appellant was afforded an Army Second Opinion Evaluation 
in April 1993.  The appellant reported that during his 
service he was seen by a chiropractor for manipulation of the 
spine, without significant effect.  The appellant stated that 
he was unable to do his job secondary to his back pain.  The 
appellant's military occupational specialty had been changed 
to desk clerk.  He had been placed on a permanent profile in 
November 1992.  On examination there was no costovertebral 
tenderness. The spine was nontender to palpation.  There was 
no evidence of scoliosis.  On forward flexion the appellant 
was able to get his finger tips to approximately six cm 
distal to the inferior pole of the patella.  Hyper extension 
was to five degrees.  Right and left side bend was to 15 
degrees.  Motor examination was 5+/5+.  Burns test revealed 
that the appellant had pain out of proportion to flexing over 
to pick a pen up from a kneeling position.  He was able to 
heel and toe walk without difficulty.  He was able to perform 
deep knee bends.  X-rays revealed no abnormalities of the 
thoracic and lumbar spine.  Palpatory examination revealed 
tenderness, symmetrically over the spine from T-5 to T-10, 
from L-1 to L-4, and from C-7 to T-1.  The assessment was 
chronic mechanical thoracic and lumbar low back pain and 
hyper-reflexia of probable idiopathic etiology.  The examiner 
noted that the appellant had an essentially normal orthopedic 
examination of the lumbosacral and thoracic spine.  However, 
there were multiple symmetric trigger points of the 
thoracolumbar region, which might indicate myalgia, mild in 
nature.

A June 1993 VA outpatient treatment record indicates that x-
rays of the appellant's cervical and thoracic spines were 
within normal limits.  The appellant was referred to a VA 
pain clinic in July 1993.  The examiners believed that there 
was a huge psychologic overlay to what probably started as 
muscle strain.  It was also noted that the appellant may have 
sustained a nerve injury during a twisting injury.  If so the 
numbness should improve.  

In June 1993 a military investigation was made into the 
appellant's claim that he injured his back in a fall in 
February 1992.  The investigating officer examined the 
appellant's records, interviewed medical personnel, and 
interviewed servicemen who worked with the appellant during 
the time of the alleged eight foot fall in February 1992.  
The medical personnel indicated that they had not treated the 
appellant for complaints of a fall in February until May 
1992.  A patient affairs officer reviewed the appellant's 
service medical records and noted that the records suggested 
no back disease.  The officer noted that while the tests 
indicated slight bulge in the lumbar discs, nerve conduction 
studies were normal.  Service personnel who worked with the 
appellant at the time of the alleged fall did not remember 
the appellant to have experienced a fall, or any back 
problems at that time.  Based on the investigating officer's 
findings, a July 1993 memorandum indicates that the appellant 
did not have a back injury in the line of duty.

The appellant submitted a reply to the line of duty 
determination in July 1993.  He noted that the investigation 
only focused on the February injury.  He argued that he also 
injured his back in March and April 1992 and therefore should 
be found to have injured his back during service even if 
there was not enough proof of the February 1992 injury. 

In December 1993, a service adjutant general reported that, 
following an investigation, the determination was that the 
claimed February 1992 injury had not been in line of duty - 
not due to own misconduct.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993). 

38 C.F.R. § 3.655 (1998) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 

The service department has determined that a February 1992 
injury claimed by the veteran was not in line of duty. The 
appellant's service medical records do show treatment for 
back pain during service.  However, these records do not 
establish a definite chronic back disability resulting from 
service.  Complaints of back pain in March 1992 were noted to 
be acute in nature. Contrary to the veteran's assertions the 
medical records do not show back trauma in April 1992.  The 
majority of the evidence indicates that the appellant has 
back pain, without a finding of a disability.  Examination of 
the appellant by the VA in April 1993 revealed back pain but 
no actual back disability was noted.  The April 1993 Army 
examiner noted that examination of the veteran's back was 
basically normal.  In July 1993 a pain clinic indicated that 
there was a huge functional overlay to the appellant's 
complaints of pain. The veteran's case was remanded by the 
board in August 1996, primarily to obtain an opinion by a 
physician as to whether there was a chronic disability of the 
spine which could be related to service. As the veteran 
failed to report for this examination, this decision must 
necessarily be based on the available evidence, which fails 
to demonstrate that a chronic spinal disability was present 
in service or that the veteran has a present chronic 
disability of the spine which is related to an inservice 
injury or otherwise to service. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 101, 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a spinal disability is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

